LOANOUT AGREEMENT

 

This LOANOUT AGREEMENT (this “Agreement”), dated as of May 1 , 2009, by and
between Winston C. Yen, CPA, A Professional Accountancy Corporation, a
California corporation, having its principal location at 345 S. Figueroa Street,
Suite 100, Los Angeles, California 90071 (“Lender”), and Orient Paper, Inc., a
Nevada corporation having its principal office at Science Park, Xushui Town,
Baoding City, Hebei Province, People’s Republic of China (the “Company”), for
the services of Lender’s employee, Winston C. Yen (the "Executive").

 

 

1.

Engagement of Services, Duties and Acceptance.

1.1       Effective as of the date of this Agreement, the Company engages Lender
and Lender agrees to supply and make available to the Company, the services of
the Executive to serve as the Company’s Chief Financial Officer (“CFO”) during
the term of this Agreement, on the terms and conditions contained in this
Agreement. During the term of this Agreement, Executive shall make himself
available to the Company and to any of its subsidiaries or affiliates as
directed to pursue the business of the Company subject to the supervision and
direction of the Board of Directors of the Company (the “Board”).

1.2       The Board may assign Executive such general management and supervisory
responsibilities and executive duties for the Company as are appropriate and
commensurate with Executive’s position as CFO with the understanding that the
Executive will be based where Lender’s principal offices are located.

1.3       Lender and Executive agree that Executive shall devote up to eighty
hours per month of Executive’s business time, energies and attention to the
performance of his duties hereunder and as an executive officer of the Company.
Nothing herein shall be construed as precluding Executive from owning,
purchasing, selling, or otherwise dealing in any manner with any property or
engaging in any business whatsoever, including without limitation, providing
consulting services, acting as a CFO or a director of another company, or
starting a new business, without notice to the Company, without participation of
the Company, and without liability to the Company; provided, however, that these
activities do not materially interfere with the performance of his duties
hereunder or violate the provisions of Section 4.4 hereof.

 

 

2.

Compensation.

2.1       As compensation for all services to be rendered by Executive pursuant
to this Agreement, the Company shall pay to Lender for the term thereof a fee
(i) at an annual base rate of $36,000 in cash and (ii) additional compensation
of $2,000 per month during any calendar month when “special road show services”
are performed. During Executive’s employment, compensation will be paid not less
frequently than one month in arrear. Payment will be made to Lender via wire
transfer. Company shall be responsible for any applicable wire transfer fees for
the compensation and/or expense reimbursement. The Board or its compensation
committee has

 

Loanout Agreement - Orient Paper



1



 

--------------------------------------------------------------------------------

the power to interpret whether special road show services are performed during
any calendar month for purposes of this Section 2.1.

2.2       Upon execution of this Agreement, Executive will have the right to
receive 20,000 shares of the Company’s Common Stock, $0.001 par value, which
shall vest during the term of this Agreement, in the form of a restricted stock
grant (the “Restricted Stock”). The shares of the Restricted Stock shall vest in
four (4) equal installments of 5,000 shares every three calendar months, with
the first installment to vest on May 10, 2009 (the “Vesting Schedule”). The
Restricted Stock shall be “restricted” and cannot be resold without their prior
registration or compliance with the terms of Rule 144 promulgated by the Act or
an exemption from the Act.  In addition, the Restricted Stock shall further be
subject to the terms and conditions of a certain Lock-Up Agreement, a copy of
which is attached hereto as Exhibit A.

The number of shares of Restricted Stock referenced in this section is subject
to adjustment in the case of any stock split, reverse stock split, combination
or similar events.

Upon the filing of an election pursuant to Section 83(b) of the Internal Revenue
Code (the “Code”) with respect to such grant of Restricted Stock, the Company
will not reimburse the Executive any federal and state taxes due as a result of
such election.

During the term of this Agreement, Executive shall not, directly or indirectly,
(i) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend or otherwise transfer or dispose of, directly or
indirectly, any of the shares of the Restricted Stock or (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any of the shares of Restricted Stock,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of shares of the Restricted Stock, in cash or otherwise.

In connection with the issuance of the Shares, Executive hereby represents and
warrants to the Company, as of the date hereof, that:   

 

A. The Shares will be acquired for investment for Executive’s own account, not
as a nominee or agent, and not with a view to the public resale or distribution
thereof within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”), and the Executive has no present intention of selling,
granting any participation in or otherwise distributing the same.

 

B. Executive understands that the acquisition of the Shares involves substantial
risk. Executive has experience as an investor in securities of companies and
acknowledges that it is able to fend for itself, can bear the economic risk of
its investment and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of its investment
and protecting its own interests in connection with this investment.

 

C. Executive is an "accredited investor" within the meaning of Regulation D of
the Securities Act.

 

Loanout Agreement - Orient Paper



2



 

--------------------------------------------------------------------------------

 

D. Executive understands that (i) the Shares are characterized as "restricted
securities" under the Securities Act, inasmuch as it are being acquired from the
Company in a transaction not involving a public offering, and (ii) under the
Securities Act and applicable rules and regulations thereunder, such securities
may be resold without registration under the Securities Act only in certain
limited circumstances. Executive is familiar with Rule 144 under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.

 

2.3       During the term of this Agreement, the Company shall include Executive
as insured under a directors and officers insurance policy (the “D&O Insurance”)
with initial coverage of $1,000,000 from an insurance carrier that has a minimum
rating of XII A as defined by the A.M. Best Company. If any member of the Board
enters into an indemnification agreement with the Company as part of the D&O
Insurance, Executive shall be entitled to enter into an agreement of like tenor
with the Company. Additionally, if the Board decides to increase the coverage of
the D&O Insurance, Executive shall be covered by such policy.

2.4       The Company shall reimburse Executive for all reasonable business
expenses incurred by Executive during Executive’s employment hereunder to the
extent in compliance with the Company’s business expense reimbursement policies
in effect from time to time and upon presentation by Executive of such
documentation and records as the Company shall from time to time require,
provided that any expense in excess of $500.00 shall require the prior written
approval of the Company. When Executive is required to travel on behalf of the
Company’s business outside of the continental United States, the cost of a
business class airline ticket shall be included hereunder as a reimbursable
business expense.

 

3.

Term and Termination.

3.1       The term of this Agreement commences as of the consummation of the
Agreement and shall continue for one (1) years unless sooner terminated as
herein provided.

3.2       If Executive dies during the term of this Agreement, this Agreement
shall thereupon terminate, except that the Company shall pay to Lender any
accrued and unpaid fee due Lender pursuant to Section 2.1 hereof as well as a
pro rata allocation of the shares of the Restricted Stock under Section 2.3
based on the days of service prior to the death in conjunction with the Vesting
Schedule, and all previously accrued but unpaid expense reimbursements at the
time of termination, including for.

3.3       The Company reserves the right to terminate this Agreement upon ten
(10) days written notice if, for a continuous or accumulated period of
forty-five (45) days during the one year term of this Agreement, Executive is
prevented from discharging his duties under this Agreement due to any physical
or mental disability. With the exception of the covenants included in Section 4
below, upon such termination, the obligations of Executive and Company under
this Agreement shall immediately cease. In the event of a termination pursuant
to this section, Executive shall be entitled to receive any accrued and unpaid
amounts earned pursuant to Section 2.1 hereof as well as a pro rata allocation
of the shares of the Restricted Stock under Section 2.3 based on the days of
service prior to the cessation of Executive’s services in

 

Loanout Agreement - Orient Paper



3



 

--------------------------------------------------------------------------------

conjunction with the Vesting Schedule, and all previously accrued but unpaid
expense reimbursements.

3.4       The Company reserves the right to declare Executive in default of this
Agreement if Executive willfully breaches or habitually neglects the duties
which he is required to perform under the terms of this Agreement, or if
Executive commits such acts of dishonesty, fraud, misrepresentation, gross
negligence or willful misconduct as would prevent the effective performance of
his duties or which results in material harm to the Company or its business. The
Company may terminate this Agreement for cause by giving written notice of
termination to Executive. With the exception of the covenants included in
Section 4 below, upon the date of delivery of the written notice of such
termination, the obligations of Executive and the Company under this Agreement
shall immediately cease. Such termination shall be without prejudice to any
other remedy to which the Company may be entitled either at law, in equity, or
under this Agreement. In the event of a termination pursuant to this section,
Executive shall be entitled to receive any accrued and unpaid amounts earned
pursuant to Section 2.1 hereof. The Company shall also pay to Executive all
previously accrued but unpaid expense reimbursements at the time of termination.

3.5       Executive’s employment may be terminated at any time by Executive upon
not less than ninety (90) days written notice by Executive to the Board. With
the exception of the covenants included in section 4 below, upon such
termination the obligations of Executive and the Company under this Agreement
shall immediately cease. In the event of a termination pursuant to this section,
Executive shall be entitled to receive any accrued and unpaid amounts earned
pursuant to Section 2.1 hereof. The Company shall also pay to Executive all
previously accrued but unpaid expense reimbursements at the time of termination.

3.6       Company may terminate Executive’s employment upon not less than thirty
(30) days written notice by Company to Executive. With the exception of the
covenants included in section 4 below, upon such termination the obligations of
Executive and the Company under this Agreement shall immediately cease. In the
event of a termination pursuant to this section, Executive shall be entitled to
receive any accrued and unpaid amounts earned pursuant to Section 2.1 hereof as
well as a pro rata allocation of the shares of Restricted Stock under Section
2.3 based on the days of service prior to the termination in conjunction with
the Vesting Schedule, and all previously accrued but unpaid expense
reimbursements at the time of termination.

4.         Protection of Confidential Information; Non-Competition, Corporate
Opportunities.

 

4.1

Lender and Executive acknowledge that:

(a)       As a result of his association with the Company pursuant to this
Agreement, Executive will obtain secret and confidential information concerning
the business of the Company and its subsidiaries and affiliates (referred to
collectively in this Article 4 as the “Group”), including, without limitation,
trade secrets and any information concerning products, processes, formulas,
designs, inventions (whether or not patentable or registrable under copyright or
similar laws, and whether or not reduced to practice), discoveries, concepts,
ideas, improvements, techniques, methods, research, development and test
results, specifications, data,

 

Loanout Agreement - Orient Paper



4



 

--------------------------------------------------------------------------------

know-how, software, formats, marketing plans, and analyses, business plans and
analyses, strategies, forecasts, customer and supplier identities,
characteristics and agreement (“Confidential Information”). In addition,
Executive may become aware of business opportunities that may be beneficial to
the Group including, but not limited, opportunities to acquire or purchase, or,
except for Permitted Competitive Investments, otherwise make equity or debt
investments in, companies primarily involved in a Competitive Business
(“Corporate Opportunities”), during the term of this Agreement, whether in the
course of his employment or otherwise, and that such Corporate Opportunities
shall considered to be business opportunities of the Group.

(b)       The Group will suffer substantial damage which will be difficult to
compute if, during the term of this Agreement or thereafter, Lender and/or
Executive should enter a business competitive with the Group or divulge
Confidential Information.

(c)       The provisions of this Agreement are reasonable and necessary for the
protection of the business of the Group.

4.2       Executive agrees that he will not at any time, either during the term
of this Agreement or thereafter, divulge to any person or entity any
Confidential Information obtained or learned by him as a result of his
employment with the Group, except (i) in the course of performing his duties
hereunder, (ii) to the extent that any such information is in the public domain
other than as a result of Executive’s breach of any of his obligations
hereunder, (iii) where required to be disclosed by court order, subpoena or
other government process, or (iv) if such disclosure is made without Executive’s
knowing intent to cause material harm to the Group. If Executive shall be
required to make disclosure pursuant to the provisions of clause (iii) of the
preceding sentence, Executive promptly, but in no event more than 24 hours after
learning of such subpoena, court order, or other government process, shall
notify, by personal delivery or by electronic means, confirmed by mail, the
Company and, at the Company’s expense, Executive shall: (a) take reasonably
necessary and lawful steps required by the Group to defend against the
enforcement of such subpoena, court order or other government process, and (b)
permit the Group to intervene and participate with counsel of its choice in any
proceeding relating to the enforcement thereof.

4.3       Upon termination of this Agreement, Executive will promptly deliver to
the Group all memoranda, correspondence, notes, records, reports, manuals,
drawings, blue-prints and other documents (and all copies thereof) relating to
the business of the Group and all property associated therewith, which he may
then possess or have under his control whether prepared by Executive or others.

4.4       During the term of this Agreement and terminating three years after
termination of employment, Executive, without the prior written permission of
the Company, shall not for any reason whatsoever, (i) enter into the employ of
or render any services to any person, firm or corporation engaged in any
business which is in competition with the Group’s principal existing business at
the time of termination (“Competitive Business”); (ii) engage in any Competitive
Business as an individual, partner, shareholder, creditor, director, officer,
principal, agent, employee, trustee consultant, advisor or in any other
relationship or capacity; (iii) employ, or have or cause any other person or
entity to employ, any person who was

 

Loanout Agreement - Orient Paper



5



 

--------------------------------------------------------------------------------

employed by the Group at the time of termination of Executive’s employment by
the Company; or (iv) solicit, interfere with, or endeavor to entice away from
the Group, for the benefit of a Competitive Business, any of its customers.
Notwithstanding the foregoing, (i) Executive shall not be precluded from
investing and managing the investment of, his or his family’s assets in the
securities of any corporation or other business entity which is engaged in a
Competitive Business if such securities are traded on a national stock exchange
or in the over-the-counter market and if such investment does not result in his
beneficially owning, at any time, more than 2% of any class of the
publicly-traded equity securities of such Competitive Business (“Permitted
Competitive Investment”); and (ii) during the term of this Agreement and
terminating one year after termination of Executive’s employment (except for
investments in a class of securities trading on public markets), Executive: (a)
shall be prohibited from taking for himself personally any Corporate
Opportunities, and (b) shall refer to the Company for consideration (before any
other party) any and all Corporate Opportunities that arise during the term of
this Agreement or for a period of one year thereafter. If the Company determines
not to exploit any Corporate Opportunity, the Company shall determine what, if
anything, should be done with such opportunity. Executive shall not be entitled
to any compensation, as a finder or otherwise, if either the Company or
Executive introduces such opportunity to other persons, it being understood that
any such compensation shall be paid to the Company.

4.5       If Executive commits a breach of any of the provisions of Sections 4.2
or 4.4, the Company shall have the right:

(a)       to have the provisions of this Agreement specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed by Executive
that the services being rendered hereunder to the Company are of a special,
unique and extraordinary character and that any breach or threatened breach will
cause irreparable injury to the Group and that money damages will not provide an
adequate remedy to the Group; and

(b)       to require Executive to account for and pay over to the Company all
monetary damages determined by a non-appealable decision by a court of law to
have been suffered by the Group as the result of any actions constituting a
breach of any of the provisions of Section 4.2 or 4.4, and Executive hereby
agrees to account for and pay over such damages to the Company.

(c)       to not perform any obligation owed to Executive under this Agreement,
to the fullest extent permitted by law. Company shall also have the right, to
the fullest extent permitted by law, to adjust any amount due and owing or to be
due and owing to Executive, whether under this Agreement or any other agreement
between Company and Executive in order to satisfy any losses to the Group as a
result of Executive’s breach.

4.6       If Executive shall violate any covenant contained in Section 4.4, the
duration of such covenant so violated shall be automatically extended for a
period of time equal to the period of such violation.

5.         Lender Representations. Lender represents that it is a validly
existing corporation and has the sole and exclusive right and authority to
provide the services of Executive to the Company as contemplated by this
Agreement, and that the entering into and performance of this

 

Loanout Agreement - Orient Paper



6



 

--------------------------------------------------------------------------------

Agreement by Lender and the provision of services hereunder by Executive and the
acceptance thereof by the Company will not violate any law, rule, regulation,
order, contract or agreement to which either Lender or Executive is a party or
is bound or affected.

 

 

6.

Miscellaneous Provisions.

6.1       The parties acknowledge and agree that the relationship between the
Company and the Lender is that of independent contractors and not that of
employer and employee. Nothing in this Agreement is intended to create or will
be deemed to create or constitute a joint venture or partnership between the
Company and Lender.

6.2       Lender will be responsible for the payment of all withholding, payroll
and other taxes payable in respect of the payments received by Lender under this
Agreement and hereby agrees to indemnify and hold the Company harmless from any
obligation or penalty arising from the failure to pay such taxes.

6.3       All notices provided for in this Agreement shall be in writing, and
shall be deemed to have been duly given when delivered personally to the party
to receive the same, when delivered via overnight courier providing for next day
delivery service (“Overnight Courier”), when transmitted by facsimile
(electronic receipt confirmed), or when mailed first class postage prepaid, by
certified mail, return receipt requested, addressed to the party to receive the
same at his or its address set forth below, or such other address as the party
to receive the same shall have specified by written notice given in the manner
provided for in this Section 5.1. All notices shall be deemed to have been
given: (a) as of the date of personal delivery, (b) the first business day after
delivery via Overnight Courier, (c) on the electronically confirmed date of
receipt during business hours of the facsimile transmittal (or the following
business day if the facsimile is received after 5:30 p.m. PDT), or (d) three
calendar days after the date of deposit (postage pre-paid) with the U.S. Postal
Service if delivered via first class or certified mail.

 

If to Lender:

Winston C. Yen, CPA,

A Professional Accountancy Corporation

345 S. Figueroa Street, Suite 100

Los Angeles, California 90071

 

Fax: 1-213-613-1579

 

 

If to Executive:

Winston C. Yen

345 S. Figueroa Street, Suite 100

Los Angeles, California 90071

Fax: 1-213-613-1579

 

 

If to the Company:

Orient Paper, Inc.

Science Park, Xushui Town

Baoding City, Hebei Province

People’s Republic of China

Attn: Mr. Zhenyong Liu

Fax:

 

Loanout Agreement - Orient Paper



7



 

--------------------------------------------------------------------------------

6.4       In the event of any claims, litigation or other proceedings arising
under this Agreement, Executive shall be reimbursed by the Company within sixty
(60) days after delivery to the Company of statements for the costs incurred by
Executive in connection with the analysis, defense and prosecution thereof,
including reasonable attorneys’ fees and expenses; provided, however, that
Executive shall reimburse the Company for all such costs if it is determined by
a non-appealable final decision of a court of law that Executive shall have
acted in bad faith with the intent to cause material damage to the Company in
connection with any such claim, litigation or proceeding.

6.5       The Company, shall to the fullest extent permitted by law, indemnify
Executive for any liability, damages, losses, costs and expenses arising out of
alleged or actual claims made against Executive for any actions or omissions as
an officer of the Company or its subsidiaries pursuant to the terms and
conditions of a certain Indemnification Agreement, a copy of which is attached
hereto as Exhibit B. To the extent that the Company obtains directors and
officers insurance coverage for any period in which Executive was an officer,
director or consultant to the Company, Executive shall be a named insured and
shall be entitled to coverage thereunder.

6.6       The provisions of Article 4, Sections 5.2 and 5.3 and any provisions
relating to payments owed to Executive after termination of employment shall
survive termination of this Agreement for any reason.

6.7       This Agreement sets forth the entire agreement of the parties relating
to the employment of Executive and is intended to supersede all prior
negotiations, understandings and agreements. No provisions of this Agreement may
be waived or changed except by writing by the party against whom such waiver or
change is sought to be enforced. The failure of any party to require performance
of any provision hereof or thereof shall in no manner affect the right at a
later time to enforce such provision.

6.8       All questions with respect to the construction of this Agreement, and
the rights and obligations of the parties hereunder, shall be determined in
accordance with the law of the State of Nevada applicable to agreements made and
to be performed entirely in the State of Nevada. Any disputes, claims or causes
of action by one party against the other arising out of, in related to or
concerning this Agreement shall be commenced and maintained in any state or
federal court located in Clark County of the State of Nevada, and Executive
hereby submits to the jurisdiction and venue of any such court.

6.9       This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company. This Agreement shall not be assignable by
Executive, but shall inure to the benefit of and be binding upon Executive’s
heirs and legal representatives.

6.10     It is the desire and intent of the parties that the terms, provisions,
covenants and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant or remedy
of this Agreement or the application thereof to any person or circumstances
shall, to any extent, be construed to be invalid or unenforceable in whole or in
part, then such term, provision, covenant or remedy shall be construed in a
manner so as to permit its enforceability under the applicable law, to the
fullest

 

Loanout Agreement - Orient Paper



8



 

--------------------------------------------------------------------------------

extent permitted by law. In any case, the remaining provisions of the Agreement
and the application thereof to any person or circumstance other than those to
which they have been held invalid or unenforceable, shall remain valid and in
full force and effect.

[Remainder of Page Intentionally Blank]

 

Loanout Agreement - Orient Paper



9



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.



“COMPANY”

“LENDER”

ORIENT PAPER, INC.

 

WINSTON C. YEN, CPA, A PROFESSIONAL ACCOUNTANCY CORPORATION

By: /s/ Zhenyong Liu

By: /s/ Winston C. Yen

Title Chairman & CEO

Title President

 

 

Loanout Agreement - Orient Paper



10



 

--------------------------------------------------------------------------------

EXHIBIT A

(Form of Lock-Up Agreement)

 

LOCKUP AGREEMENT

 

THIS LOCKUP AGREEMENT (the “Agreement”) by and between Orient Paper, Inc. (the
“Company”), and Winston C. Yen (the “Holder”), is entered into as of May 1, 2009
(the “Effective Date”). The Company and the Holder are collectively referred to
herein as the “Parties”.

 

RECITALS

 

A. This Agreement is being entered into in connection with a certain Loanout
Agreement dated as of the Effective Date by and between the Company and Winston
C. Yen, CPA, A Professional Accountancy Corporation, pursuant to which the
Company is engaging the services of the Holder as the Chief Financial Officer of
the Company.

 

B. Pursuant to the terms of the Loanout Agreement, the Company shall issue to
the Holder 20,000 shares of the Company’s common stock, $0.001 par value, during
the term of the Loanout Agreement (the “Shares”).

 

AGREEMENT

 

 

1.

Lockup.

 

(a)       The Holder hereby agrees that commencing on the Issuance Date and
within 18 months period (the “Lock-Up Period”) he will not: (i) offer to sell,
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase, make any short sale or otherwise dispose or agree to dispose of,
directly or indirectly any Shares, owned directly or indirectly by the Holder
(including holding as a custodian) or with respect to which the Holder has
beneficial ownership within the rules and regulations of the Securities and
Exchange Commission, or (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any Shares, owned directly by the Holder (including holding as a
custodian) or with respect to which the Holder has beneficial ownership within
the rules and regulations of the Securities and Exchange Commission, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise. The foregoing restriction is expressly agreed to preclude the Holder
from engaging in any hedging or other transaction which is designed to, or
reasonably expected to lead to, or result in, a sale or disposition of the
Shares even if such Shares would be disposed of by someone other than the
Holder. Such prohibited hedging or other transactions would include without
limitation any short sale or any purchase, sale or grant of any right (including
without limitation any put or call option) with respect to any of the Shares or
with respect to any security that includes, relates to, or derives any
significant part of its value from the Shares.

 

(b)       The restriction in Section 1(a) shall not apply to (i) bona fide
gifts, provided the recipient thereof agrees in writing with the Company to be
bound by the terms of

 

Loanout Agreement - Orient Paper



11



 

--------------------------------------------------------------------------------

this agreement, (ii) dispositions to any trust for the direct or indirect
benefit of the Holder and/or the immediate family of the Holder, provided that
such trust agrees in writing with the Company to be bound by the terms of this
Agreement, (iii) transfers by will or under the laws of descent, or (iv) any
shares of common stock acquired on the open market or otherwise after the
closing of the Exchange.

 

(c)       The Company may impose stop-transfer instructions to enforce the terms
of this Agreement.

 

(d)       The Holder understands and agrees that this Agreement is irrevocable
and shall be binding upon the Holder’s heirs, legal representatives, successors
and assigns.

 

2.         Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and any partially enforceable provisions shall
remain in full force and effect.

 

3.         Waiver. Either Party’s failure to enforce any provision of this
Agreement shall not act as a waiver of that or any other provision. Either
Party’s waiver of any breach of this Agreement shall not act as a waiver of any
other breach.

 

4.         Entire Agreement. This Agreement constitutes the entire agreement
between the Parties concerning the subject matter of this Agreement. This
Agreement supersedes any prior communications, agreements or understandings,
whether oral or written, between the Parties relating to the subject matter of
this Agreement. This Agreement may be signed and delivered by facsimile and such
facsimile signed and delivered shall be enforceable.

 

5.         Amendments. This Agreement may not be amended or modified except in
writing signed by both Parties.

 

6.         Governing Law. The laws of the State of Nevada shall govern this
Agreement (with the exception of its conflict of laws provisions).

 

7.         Notice. Whenever any notice is required, it shall be given in writing
addressed as follows:

 

 

To the Company:

Orient Paper, Inc.

Science Park, Xushui Town

Baoding City, Hebei Province

People’s Republic of China

Attn: Mr. Zhenyong Liu

 

 

To the Holder:

At the last residential address known by the Company.

 



 

Loanout Agreement - Orient Paper



12



 

--------------------------------------------------------------------------------

Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received. Either Party may
change the address to which notices shall be delivered or mailed by notifying
the other Party of such change in accordance with this Section.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

 

 

COMPANY:

 

ORIENT PAPER, INC.

 

 

By:_/s/ Zhenyong Liu_______________________

 

Zhenyong Liu

 

Chief Executive Officer

 

 

 

HOLDER:

 

 

_/s/ Winston C. Yen________________________

 

 

Printed Name: Winston C. Yen

 

Loanout Agreement - Orient Paper



13



 

--------------------------------------------------------------------------------

 

EXHIBIT B

(Form of Indemnification Agreement)

 

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT is entered into, effective as of May 1, 2009, by and between
Orient Paper, Inc., a Nevada corporation (the “Company”), and Winston C. Yen
(“Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

 

WHEREAS, pursuant to a certain Loanout Agreement dated as of the date hereof by
and between the Company and Winston C. Yen, CPA, A Professional Accountancy
Corporation, Indemnitee shall be engaged as the Chief Financial Officer of
Company; and

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued and effective
service to the Company, and in order to induce Indemnitee to provide services to
the Company as the Chief Financial Officer, the Company wishes to provide in
this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted by the
laws of the Company’s state of incorporation and as set forth in this Agreement,
and, to the extent insurance is maintained, for the coverage of Indemnitee under
the Company’s directors’ and officers’ liability insurance policies.

 

NOW, THEREFORE, in consideration of the above premises and of Indemnitee’s
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:

 

1.

Certain Definitions.

 

 

(a)

“Board” means the Board of Directors of the Company.

 

(b)       “Change in Control” shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Act”)), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company
(collectively “excluded persons”), is or becomes the “Beneficial Owner” (as
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 30% or more of the total voting power represented by
the Company’s then outstanding Voting Securities, or (ii) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to

 

Loanout Agreement - Orient Paper



14



 

--------------------------------------------------------------------------------

constitute a majority of the Board, or (iii) the stockholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation that would result in the Voting Securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets.

 

(c)       “Expenses” means any expense, liability, or loss, including attorneys’
fees, judgments, fines, amounts paid or to be paid in settlement, any interest,
assessments, or other charges imposed thereon, and any federal, state, local, or
foreign taxes imposes as a result of the actual or deemed receipt of any
payments under this Agreement, paid or incurred in connection with
investigating, defending, being a witness in, or participating in (including on
appeal), or preparing for any of the foregoing in, any Proceeding relating to
any Indemnifiable Event.

 

(d)       “Indemnifiable Event” means any event or occurrence that takes place
either prior to or after the effective date of this Agreement, related to the
fact that Indemnitee is or was a director or an officer (if the Indemnitee
should be appointed as an officer) of the Company, or while a director or
officer is or was serving at the request of the Company as a director, officer,
employee, trustee, agent, or fiduciary of another foreign or domestic
corporation, partnership, joint venture, employee benefit plan, trust, or other
enterprise, or was a director, officer, employee, or agent of a foreign or
domestic corporation that was a predecessor corporation of the Company or of
another enterprise at the request of such predecessor corporation, or related to
anything done or not done by Indemnitee in any such capacity.

 

(e)       “Independent Counsel” means the person or body appointed in connection
with Section 3.

 

(f)        “Potential Change in Control” shall be deemed to have occurred if (i)
the Company enters into an agreement or arrangement, the consummation of which
would result in the occurrence of a Change in Control, (ii) any person
(including the Company) publicly announces an intention to take or to consider
taking actions that, if consummated, would constitute a Change in Control, (iii)
any person (other than an excluded Person) who is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 10% or
more of the combined voting power of the Company’s then outstanding Voting
Securities, increases his beneficial ownership of such securities by 5% or more
over the percentage so owned by such person on the date hereof, or (iv) the
Board adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change in Control has occurred.

 

(g)       “Proceeding” means (i) any threatened, pending, or complete action,
suit, or proceeding, whether civil, criminal, administrative, investigative, or
other, or (ii) any inquiry, hearing, or investigation, whether conducted by the
Company or any other party, that Indemnitee in good faith believes might lead to
the institution of any such action, or proceeding.

 

Loanout Agreement - Orient Paper



15



 

--------------------------------------------------------------------------------

(h)       “Reviewing Party” means the person or body appointed in accordance
with Section 3 of this Agreement.

 

(i)        “Voting Securities” any securities of the Company that vote generally
in the election of directors.

 

2.

Agreement to Indemnify.

 

(a)       General Agreement. In the event Indemnitee was, is, or become a party
to or witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses to the fullest extent permitted by law, as the same
exists or may hereafter be amended or interpreted (but in the case of any such
amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto). The parties hereto intend that this
Agreement shall provide for indemnification in excess of that expressly
permitted by statute, including, without limitation, any indemnification
provided by the Company’s Articles of Incorporation as amended, its bylaws as
amended, vote of its stockholders or disinterested directors, or applicable law.

 

(b)       Initiation of Proceeding. Notwithstanding anything in this Agreement
to the contrary, Indemnitee shall not be entitled to indemnification pursuant to
this Agreement in connection with any Proceeding initiated by Indemnitee against
the Company or any director or officer of the Company unless (i) the Company has
joined in or the Board has consented to the initiation of such Proceeding, (ii)
the Proceeding is one to enforce indemnification rights under Section 5, or
(iii) the Proceeding is instituted after a Change in Control and Independent
Counsel has approved its initiation.

 

(c)       Expense Advances. If so requested by Indemnitee, the Company shall
advance (within ten business days of such request) any and all Expenses to
Indemnitee (an “Expense Advance”); provided that such request shall be
accompanied by reasonable evidence of the expenses incurred by Indemnitee and
that, if and to the extent that the Reviewing Party determines that Indemnitee
would not be permitted to be so indemnified under applicable law, the Company
shall be entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse
the Company) for all such amounts theretofore paid. If Indemnitee has commenced
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, as provided in
Section 4, any determination made by the Reviewing Party that Indemnitee would
not be permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or have lapsed).

 

(d)       Mandatory Indemnification. Notwithstanding any other provision of this
Agreement (other than Section 2(f) below), to the extent that Indemnitee has
been successful on the merits in defense of any Proceeding relating in whole or
in part to an Indemnifiable Event or

 

Loanout Agreement - Orient Paper



16



 

--------------------------------------------------------------------------------

in defense of any issue or matter therein, Indemnitee shall be indemnified
against all Expenses incurred in connection therewith.

 

(e)       Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

 

(f)        Prohibited Indemnification. No indemnification pursuant to this
Agreement shall be paid by the Company on account of any Proceeding in which
judgment is rendered against Indemnitee for an accounting of profits made from
the purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Act or similar provisions of any federal,
state or local laws.

 

3.         Reviewing Party. Prior to any Change in Control, the Reviewing Party
shall be any appropriate person or body consisting of a member or members of the
Board or any other person or body appointed by the Board who is not a party to
the particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Reviewing Party shall be the
Independent Counsel referred to below. With respect to all matters arising after
a Change in Control (other than a Change in Control approved by a majority of
the directors on the Board who were directors immediately prior to such Change
in Control) concerning the rights of Indemnitee to indemnity payments and
Expense Advances under this Agreement or any other agreement or under applicable
law or the Company’s Articles of Incorporation as amended or bylaws now or
hereafter in effect relating to indemnification for Indemnifiable Events, the
Company shall seek legal advice only from Independent Counsel selected by
Indemnitee and approved by the Company and who has not otherwise performed
services for the Company or the Indemnitee (other than in connection with
indemnification matters) within the last five years. The Independent Counsel
shall not include any person who, under the applicable standards of professional
conduct then prevailing would have a conflict of interest in representing either
the Company or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement. Such counsel, among other things, shall render its written
opinion to the Company and Indemnitee as to whether and to what extent the
Indemnitee should be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the Independent Counsel and to
indemnify fully such counsel against any and all expenses (including attorney’s
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the engagement of Independent Counsel pursuant hereto.

 

4.

Indemnification Process and Appeal.

 

(a)       Suit To Enforce Rights. Regardless of any action by the Reviewing
Party, if Indemnitee has not received full indemnification within 60 days after
making a request in accordance with Section 2(c), Indemnitee shall have the
right to enforce its indemnification rights under this Agreement by commencing
litigation, in any appropriate court having subject matter jurisdiction thereof
and in which venue is proper, seeking an initial determination by the court or
challenging any determination by the Reviewing Party or any aspect thereof,
provided, however, that such 60-day period shall be extended for reasonable
time, not to exceed another 60

 

Loanout Agreement - Orient Paper



17



 

--------------------------------------------------------------------------------

days, if the reviewing party in good faith requires additional time for the
obtaining or evaluating of documentation and information relating thereto. The
Company hereby consents to service of process and to appear in any such
proceeding. Any determination by the Reviewing Party not challenged by the
Indemnitee shall be binding on the Company and Indemnitee. The remedy provided
for in this Section 4 shall be in addition to any other remedies available to
Indemnitee in law or equity.

 

(b)       Defense to Indemnification, Burden of Proof, and Presumptions. It
shall be a defense to any action brought by Indemnitee against the Company to
enforce this Agreement (other than an action brought to enforce a claim for
Expenses incurred in defending a Proceeding in advance of its final disposition
where the required undertaking has been tendered to the Company) that is not
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed. In connection with any such action or any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proving such a defense or determination
shall be on the Company. Neither the failure of the Reviewing Party or the
Company (including its Board, independent legal counsel, or its stockholders) to
have made a determination prior to the commencement of such action by Indemnitee
that indemnification of the claimant is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party or Company (including its Board,
independent legal counsel, or its stockholders) that the Indemnitee had not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the Indemnitee has not met the applicable standard of
conduct. For purposes of this Agreement, the termination of any claim, action,
suit, or proceeding, by judgment, order, settlement (whether with or without
court approval), conviction, or upon a plea of nolo contendere, or its
equivalent shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

 

5.         Indemnification For Expenses Incurred In Enforcing Rights. The
Company shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within ten business days of such request),
advance such Expenses to Indemnitee, that are incurred by Indemnitee in
connection with any claim asserted against or covered action brought by
Indemnitee for (i) indemnification of Expenses or Expense Advances by the
Company under this Agreement or any other agreement or under applicable law or
the Company’s Articles of Incorporation as amended, or bylaws now or hereafter
in effect relating to indemnification for Indemnifiable Events, and or (ii)
recovery under directors’ and officers’ liability insurance policies maintained
by the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, Expense Advances, or insurance recovery, as
the case may be.

 

6.

Notification and Defense of Proceeding.

 

(a)       Notice. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee shall, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof, but the

 

Loanout Agreement - Orient Paper



18



 

--------------------------------------------------------------------------------

omission so to notify the Company will not relieve the Company from any
liability that it may have to Indemnitee, except as provided in Section 6(c).

 

(b)       Defense. With respect to any Proceeding as to which Indemnitee
notifies the Company of the commencement thereof, the Company shall be entitled
to participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Indemnitee. After notice from
the Company to Indemnitee of its election to assume the defense of any
Proceeding, the Company shall not be liable to Indemnitee under this Agreement
or otherwise for any Expenses subsequently incurred by Indemnitee in connection
with the defense of such Proceeding other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ his or
her own legal counsel in such Proceeding, but all Expenses related thereto
incurred after notice from the Company of its assumption of the defense shall be
at Indemnitee’s expense unless: (i) the employment of legal counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and the
Company in the defense of the Proceeding, (iii) after a Change in Control, the
employment of counsel by Indemnitee has been approved by the Independent
Counsel, or (iv) the Company shall not in fact have employed counsel to assume
the defense of such Proceeding, in each of which case all Expenses of the
Proceeding shall be borne by the Company. The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company or
as to which Indemnitee shall have made the determination provided for in (ii)
above.

 

(c)       Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, provided,
however, that if a Change in Control has occurred, the Company shall be liable
for indemnification of Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement. The Company shall not settle
any Proceeding in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. The Company shall not be liable
to indemnify the Indemnitee under this Agreement with regard to any judicial
award if the Company was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such action; the Company’s liability
hereunder shall not be excused if participation in the Proceeding by the Company
was barred by this Agreement.

 

7.         Non-Exclusivity. The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s Articles of
Incorporation as amended, bylaws, applicable law, or otherwise. To the extent
that a change in applicable law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Company’s Articles of Incorporation as amended, bylaws, applicable
law, or this Agreement, it is the intent of the parties that Indemnitee enjoy by
this Agreement the greater benefits so afforded by such change.

 

8.         Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy

 

Loanout Agreement - Orient Paper



19



 

--------------------------------------------------------------------------------

or policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company director or officer.

 

9.         Amendment of this Agreement. No supplement, modification, or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall operate as a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver. Except as
specifically provided herein, no failure to exercise or any delay in exercising
any right or remedy hereunder shall constitute a waiver thereof.

 

10.       Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

 

11.       No Duplication Of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received payment (under any
insurance policy, bylaw, or otherwise) of the amounts otherwise indemnifiable
hereunder.

 

12.       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, and personal and legal
representatives. The indemnification provided under this Agreement shall
continue as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity pertaining to an Indemnifiable Event even though he or she
may have ceased to serve in such capacity at the time of any Proceeding.

 

13.       Severability. If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing any provision held to be invalid, void, or
otherwise unenforceable, that is not itself invalid, void, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, void, or unenforceable.

 

14.       Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the state of incorporation of the
Company applicable to contracts made and to be performed in such state without
giving effect to the principles of conflicts of laws.

 

15.       Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by

 

Loanout Agreement - Orient Paper



20



 

--------------------------------------------------------------------------------

hand, against receipt, or mailed, postage prepaid, certified or registered mail,
return receipt requested, and addressed to the Company at:

 

Orient Paper, Inc.

Science Park, Xushui Town

Baoding City, Hebei Province

People’s Republic of China

Attn: Mr. Zhenyong Liu

 

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of delivery or on the third business day after
mailing.

 

16.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Indemnification Agreement as of the day specified above.

 

COMPANY:

 

ORIENT PAPER, INC.

 

 

By:_/s/ Zhenyong Liu_______________________

 

Zhenyong Liu

 

Chief Executive Officer

 

 

 

INDEMNITEE:

 

 

 

_/s/ Winston C. Yen________________________

 

Printed Name: Winston C. Yen  

 

 

 

Loanout Agreement - Orient Paper



21



 

--------------------------------------------------------------------------------